EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Cromar on 05/10/2022. Amendments were made to cancel claims 32-34 in order to avoid potential 35 USC 112 first paragraph issues.

The application has been amended as follows: 

Claims 32-34 were cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kimura et al. (USPN 6,353,750 – applicant cited) teaches a noninvasive blood analyzer (Fig. 27) comprises two light sources (elements 11, Fig. 27); a plurality of photodiodes configured to receive light after attenuation by tissue of the user (element 12, Fig. 27; photodiode array, Col 5 lines 17-18) and a protrusion over the plurality of photodiodes (element 170, Fig. 27). Rosenthal et al. (USPN 5,362,966 – applicant cited) teaches a near-infrared analysis instrument for measuring blood analytes in a finger (Fig. 1) comprises multiple IR LEDs (elements 15 and 16, Fig. 1), a detector (element 8, Fig. 1), a thermistor for measuring finger temperature (element 29, Fig. 1), wherein the wavelength shift as a function of temperature when the near infrared light passing through water (Col 1 lines 26-64). Fein et al. (USPGPUB 2006/0217605 – applicant cited) teaches an oximeter sensor (Fig. 1) comprises a thermistor to monitor LED temperature for calibration/ correction of wavelength shift ([0080-0081]) and a thermistor to measure skin temperature to allow more drive current with better readings ([0085-0088]). However, the prior of record does not teach or suggest “a plurality of photodiodes configured to receive light after attenuation by tissue of the user, and output one or more output signals; a protrusion over the plurality of photodiodes; and a thermistor configured to output a temperature signal; and one or more processors configured to: calculate a measurement of the physiological parameter of the user responsive to the temperature signal and the one or more output signals, wherein the temperature signal is used to compensate for wavelength drift based on temperature-dependent changes in water absorption”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791